         Case 2:21-mc-00147-SWS Document 15-1 Filed 08/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

WEIHAI TEXTILE GROUP IMPORT & EXPORT                    )
CO., LTD.,                                              )
                                                        )
                 Petitioner,                            )
                                                        )
        v.                                                     Civil Action No. 2:21-mc-00147-
                                                        )
                                                               SWS
                                                        )
ERUPTION HOLDINGS, INC.,
                                                        )
                 Respondent.                            )

    ORDER GRANTING PETITIONER’S MOTION FOR EXTENSION OF TIME TO
                      OPPOSE (FIRST REQUEST)
        Having come before the Court upon Petitioner’s Motion for Extension of Time to

Respond (First Request), and finding good cause to grant the same, it is hereby ordered as

follows:

        1. Petitioner’s motion is granted,

        2. Petitioner shall have through the end of the day on September 10, 2021, to file an

              opposition to Respondent’s Motion to Set Aside or Refuse Arbitral Award, with the

              Court.



        Dated this _____ day of August, 2021.




                                              __________________________________________
                                              HON. SCOTT W. SKAVDAHL
                                              United States District Judge
17255887_v1
